Simpson, J., concurring: I have agreed with the decision of the majority, but I wish to make clear that my conclusion was reached without considering whether the term “gas” as used in section 613 (b) (1) should be limited to hydrocarbonaceous products. The respondent conceded that for purposes of this case the term was not so limited, and as a result of that concession, the parties have not presented and developed the factual and legal arguments relating to whether the legislative history indicates that when Congress allowed 27%-percent depletion for gas, it had in mind only hydrocarbonaceous gases. This issue is such that it is inadvisable for us to consider it without development by the parties and impracticable to request the parties to develop such issue. Accordingly, I have reached my conclusion simply on the basis of the issue that was developed in the case — whether the term “gas” as generally used and understood includes steam — and I agree that it does. Webster’s New International Dictionary (3d ed. 1961). Dkennen, Irwin, and Stepjkett, JJ., agree with this concurring opinion.